Citation Nr: 1438211	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-24 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), through May 12, 2010.  

2.  Entitlement to an increased disability rating in excess of 30 percent for PTSD, since May 12, 2010.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to September 1989, December 1990 to June 1991, May 1998 to January 2003, and January 2003 to July 2003.  

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In his September 2011 VA Form 9 substantive appeal, the Veteran requested a hearing before the Board at a local RO (Travel Board hearing).  The Veteran was subsequently notified in May 2013 of the Travel Board hearing scheduled in July 2013.  The Veteran failed to appear at the July 2013 Travel Board hearing, did not request postponement, has not shown good cause for failure to appear, and has not submitted a motion for a new hearing date.  As a result, the Board will proceed with adjudication of the Veteran's appeal as if the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  

The Board has reviewed the Veteran's physical claims file and any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  

In particular, the Virtual VA system contains the Veteran's June 2014 submission of VA Form 21-517EZ, Application for Pension, with a supporting letter from a private nurse practitioner.  Therefore, the issue of entitlement to nonservice-connected pension has been raised by the record, but it does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The issues of entitlement to an increased disability rating in excess of 30 percent for an acquired psychiatric disorder, to include PTSD, since May 12, 2010 and entitlement to a total disability rating based upon individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Through May 12, 2010, service-connected PTSD was manifested by symptoms such as depression, impaired concentration and focus, lack of motivation, and social isolation which are most nearly approximated by no more than occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent disability rating, but no higher, for PTSD have been met through May 12, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The Veteran initially claimed entitlement to service connection for posttraumatic stress disorder (PTSD) in November 2008.  He was provided with proper notice regarding his service connection claim in November 2008.  Although it appears the Veteran was not provided with VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, the Board finds this is harmless, as service connection was subsequently granted in a February 2004 RO decision.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Board notes that the Veteran was provided with additional notice of how to substantiate an increased rating claim in April 2010.  No additional discussion of the duty to notify is required.  

Regarding the duty to assist, the Board initially notes a January 2009 formal finding that the Veteran's service treatment records are unavailable for review.  In cases where service records are missing or lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In January 2009, the Veteran was informed of the unavailability of his service treatment records and was advised to submit any records in his possession; however, he did not respond to such notice.  Based upon the above, the Board finds that all necessary efforts to obtain the missing records have been exhausted and that any further effort to obtain the missing service treatment records would be futile.  See 38 U.S.C.A. § 5103A(b)(3).  Additional records associated with the claims file include numerous VA treatment records up to and including the May 2010 VA examination report.  

As discussed below, the Board is remanding the claim of entitlement to an increased disability rating in excess of 50 percent for PTSD since May 12, 2010 to schedule a current VA examination and to obtain current VA treatment records.  However, there is no need to remand the issue of entitlement to an increased rating through May 12, 2010, as the RO obtained all identified VA treatment records for that time period, and the Veteran was afforded VA examinations in December 2008 and May 2010, which examination reports have been associated with the claims file.  The Board finds the VA examinations and resulting opinions are adequate and provide a sound basis that allows the Board to address the applicable rating criteria through May 12, 2010.  The VA examiners personally interviewed and examined the Veteran, considered his reported history, provided sufficiently detailed descriptions of the claimed disability, and provided analysis to support the resulting opinions, including the information necessary to evaluate PTSD, through May 12, 2010.  

No additional relevant evidence pertaining to the time period through May 12, 2010 has been identified by the Veteran or his representative, nor does the record indicate any such records which have not been obtained.  Thus, all necessary development has been accomplished regarding the issue decided herein and no further notice or assistance is required for a fair adjudication of that issue.  


II.  Initial Rating - Acquired Psychiatric Disorder/PTSD through May 12, 2010

The Veteran seeks entitlement to an increased initial disability rating in excess of 30 percent for PTSD.  As discussed below, the Board concludes that through May 12, 2010, PTSD, most closely approximated the criteria for an increased initial 50 percent disability rating.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected PTSD is currently evaluated as 30 percent disabling from November 3, 2008, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2013).  

Under the applicable rating criteria, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

VA treatment records from the time period prior to the filing of the Veteran's claim in November 2008 document ongoing mental health treatment.  In March 2008, the Veteran transferred his mental health care to the Charleston, South Carolina VA Medical Center (VAMC).  He reported multiple diagnoses including major depressive disorder (MDD), dysthymia, bipolar affective disorder (BPAD), cyclothymia, substance abuse, and generalized affective disorder (GAD).  He reported feeling down due to his recent divorce, moving in with his mother, and unemployment, in addition to endorsing symptoms of distractibility, excessive spending, and racing thoughts, but he denied suicidal or homicidal ideation in addition to hallucinations, delusions, or paranoia.  He appeared appropriately groomed and attired, with an increased rate of speech, an incongruent and reactive affect, and with some disorganization of thought processes and impaired judgment.  The staff psychiatrist assigned a GAF score of 50.  

VA treatment records from April 2008 to October 2008 reflect continuing symptoms of disorganization, lack of motivation, poor concentration, and distractibility.  The Veteran consistently denied suicidal or homicidal thoughts throughout this time.  He reported some leveling of mood and symptoms with prescribed medications, but consistently noted continuing problems with focus and concentration.  In June 2008, a VA staff psychiatrist assigned a GAF score of 52 based upon such symptoms.  In October 2008, the Veteran reported being down all the time and unable to focus; his GAF score remained consistent at 52.  

The Veteran was first afforded a VA examination regarding his PTSD claim in December 2008.  He reported a medical history including dysthymia, depression, bipolar disorder, and attention deficit disorder, for which he had previously sought VA treatment and outpatient counseling.  He stated he was recently divorced in November 2008 and relocated to live with his mother, and reported a good relationship with family members and frequent contact with his children.  Subjective psychiatric complaints included depression, cyclothymia, mood swings, poor concentration and task completion, short term memory loss, anxiety, insomnia, and "all the symptoms that are right out of the book for [PTSD]" including fatigue, hopelessness, reaction to and fear of returning to a particular environment, sleep problems, personality problems, forgetfulness, retrieval, and dislike of crowds.  The Veteran described these symptoms as continuous and so severe that he had not yet learned how to handle them.  He reported recent employment "filling in" as a "carpenter's helper" but stated that he was unable to enter the job field; socially, he enjoyed playing music at local venues, although he also reported drinking to excess.  The VA examiner diagnosed chronic, moderately severe PTSD, with no other mental disorder found, and assigned a GAF score of 58.  

VA treatment records following the VA examination in December 2008 document the Veteran's report of worsening depression, hopelessness, and impaired concentration to the point of spending most of his days in bed.  He also reported lingering thoughts of suicide and requested evaluation for electroconvulsive therapy (ECT) to treat his depression.  

In January and February 2009, the Veteran continued to display persistent depression.  He reported symptoms including irritability, loss of interest in pleasurable activities, a decrease in libido, appetite and energy, psychomotor agitation, problems with concentration, and near daily suicidal ideation, all of which had a severe effect on his daily activities, including work.  The Veteran displayed pressured speech, anxious mood, tangential thought process, and mildly impaired judgment and insight.  The staff psychiatrist listed potential diagnoses as cyclothymia, bipolar II disorder, mood disorder not otherwise specified (NOS), and substance-induced mood disorder (SIMD).  The current GAF score assigned was 41.  

In late February 2009, the Veteran began inpatient mental health treatment, including ECT.  His intake evaluation reflected a diagnosis of bipolar II disorder vs. cyclothymia with a GAF score of 51; shortly thereafter, his assigned GAF score fell to 45.  

Throughout March 2009, the Veteran participated in several sessions of ECT, and although it was recommended that he continue such treatment, the Veteran sought a premature discharge, at which time his assigned GAF score was 40.  Following his discharge from inpatient therapy, the Veteran reported increased apathy and isolation, in addition to poor energy and concentration.  

Thereafter, in September 2009, the Veteran reported improved symptoms of depression with an increased desire for activity.  He reported he was more active socially and was playing music again.  However, he noted continuing difficulty with concentration and focus, distractibility, and disorganization.  Likewise, in February 2010, he reported his depression was less encompassing.  He reported doing tile work with a friend and continuing to play music.  Reported symptoms included continued lack of focus and concentration, and his assigned GAF score was 60.  

At a subsequent VA PTSD review examination in May 2010, the Veteran reported increasingly significant symptoms including impaired concentration, lack of motivation, impaired sleep with occasional nightmares related to combat once or twice a month, fluctuating appetite with weight loss, reclusiveness, irritability without violence or aggressiveness, and occasional difficulty following directions while driving.  He stated that he lacked a clear sense of plan or purpose, and was simply trying to survive day to day.  

The examiner noted that the Veteran's mood disorder was trending towards depression, with a lack of motivation, limited stress tolerance, and general fatigue and anhedonia.  He noted that the Veteran had withdrawn from most social contact and stated that the Veteran's lack of ability to interact with others would limit his ability to adapt at a work place setting.  The examiner diagnosed PTSD and dysthymic disorder, and assigned a GAF score of 60.  

The Board concludes that through May 12, 2010, the date of the most recent VA PTSD review examination, the Veteran's acquired psychiatric disorder, to include PTSD, most closely approximated the criteria for an increased initial 50 percent disability rating.  

As discussed above, through May 12, 2010, the Veteran consistently displayed symptoms including depression, impaired concentration and focus, lack of motivation, and social isolation.  Further, the Veteran's GAF scores during the period through May 12, 2010 ranged from 40 to 60, and are indicative of his moderate to serious symptomatology resulting in occupational and social impairment with reduced reliability and productivity.  Resolving reasonable doubt in the Veteran's favor, a disability rating of 50 percent for his acquired psychiatric disorder, to include PTSD, is warranted for the time period through May 12, 2010.  

The Board acknowledges that the Veteran's representative specifically requested an increased 70 percent disability rating in the June 2017 Appellant's Brief; however, after consideration of the evidence as discussed above, the Board concludes that a rating higher than 50 percent is not warranted for the time period through May 12, 2010.  The Veteran's symptoms are generally not of similar severity, frequency, and duration as those described in the higher rating criteria for a 70 percent disability rating.  While the Veteran reported some deficiency regarding his marital history leading to divorce, he also maintains frequent contact with his children, lives with his mother, and receives support from his sister.  While he reported some past increased spending, overall he did not display obsessional rituals which interfere with his routine activities.  While he reported periods of increased irritability, he specifically denied any violence or aggression associated with irritability.  He consistently appeared appropriately dressed and well-groomed, without neglect of his personal appearance or hygiene, and he did not display any illogical, obscure, or irrelevant speech.  Moreover, while he reports difficulty establishing social and work relationships, he has shown an ability to maintain some work relationships with friends and also reported periods of playing music at local venues and going out with friends.  Moreover, as the Veteran's symptoms do not meet the rating criteria for a higher 70 percent disability rating, it follows that his symptoms also do not meet the more severe rating criteria for an increased 100 percent disability rating, because he has not shown total occupational and social impairment.  Thus, the Board finds that the Veteran's symptoms do not result in the required level of occupational and social impairment for a rating above 50 percent through May 12, 2010.  


III.  Extraschedular & TDIU Considerations

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due to the collective impact of all the Veteran's service-connected disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2013); see also Johnson v. McDonald, No. 2013-7104 (Fed. Cir. Aug. 6, 2014) (The plain language of 38 C.F.R. § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple disabilities.).  

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

As discussed above, the evidence fails to show unique or unusual symptomatology regarding the Veteran's sole service-connected disability, an acquired psychiatric disorder to include PTSD, that would render the schedular criteria inadequate.  The Veteran's symptoms, including depression, impaired concentration and focus, lack of motivation, and social isolation, are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned initial evaluation for his level of impairment.  In other words, he did not have any symptoms from his sole service-connected disorder that are unusual or different from those contemplated by the schedular criteria.  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


ORDER

Entitlement to an increased initial disability rating of 50 percent for an acquired psychiatric disorder, to include PTSD, is granted through May 12, 2010.  


REMAND

A remand is necessary regarding the Veteran's claim of entitlement to an increased disability rating in excess of 50 percent for PTSD since May 12, 2010 in order to obtain any current treatment records and to afford him a current VA examination.  Remand is also necessary in order for the AOJ to adjudicate the issue of a TDIU rating due to the Veteran's service-connected acquired psychiatric disorder, to include PTSD.  


I.  Acquired Psychiatric Disorder/PTSD

The most current VA treatment records within the claims file are the May 2010 VA examination report.  VA treatment records are deemed to be in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  It is reasonable, given the regularity of the Veteran's mental health treatment prior to May 2010 and the length of time that has passed, that there are additional existing records of VA treatment since May 2010.  Therefore, a search for any further records of VA treatment from May 2010 should be undertaken.  

Additionally, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

The Veteran was last afforded a VA examination regarding his PTSD in May 2010.  He has asserted, in his September 2011 VA Form 9 substantive appeal, the January 2012 Stated of Accredited Representative in Appealed Case, and the June 2014 Appellant's Brief, that his condition has worsened since the May 2010 VA examination.  In light of the more than four years that have elapsed since the last VA examination regarding the Veteran's PTSD and his reports of a worsening condition, the Board concludes a new VA examination is necessary to determine the current severity of his service-connected acquired psychiatric disability, to include PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  


II.  TDIU

The United States Court of Appeals for Veterans' Claims (CAVC) has held that a claim of entitlement to a total disability rating based upon individual unemployability (TDIU) is part of an increased rating claim when such is reasonably raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

The Veteran's June 2014 submission of VA Form 21-517EZ, Application for Pension, indicated that his service-connected PTSD and other psychiatric conditions prevented him from working.  Additionally, a supporting letter from a former treating private nurse practitioner indicates that the Veteran's physical and psychiatric issues produce "significant lifelong impairment" which affects his ability to function in work and school.  

The Board finds the evidence of record discussed above is sufficient to raise the issue of a TDIU rating due to the Veteran's service-connected acquired psychiatric disorder, to include PTSD.  The Board points out that the Veteran's service-connected PTSD, herein rated as 50 percent disabling through May 12, 2010, does not meet the scheduler requirement for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) (2013).  However, this does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b).  Thus, upon remand, the Agency of Original Jurisdiction (AOJ) should address the matter of a TDIU rating in the first instance, to include consideration of a TDIU rating on an extraschedular basis.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with appropriate notice with respect to the claim for a TDIU rating and ask the Veteran to furnish any additional information and/or evidence pertinent to the TDIU claim.  

2.  Obtain all of the Veteran's VA treatment records not already associated with the claims file from May 2010 to the present.  All efforts to obtain outstanding VA treatment records are to be clearly documented, including any negative response received.  

3.  After completion of the above, schedule the Veteran for a VA psychiatric examination to assess the current severity of his PTSD disability.  The entire claims file, including this Remand, must be made available to the examiner, and the examiner must indicate review of such records.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically the examination report should contain a detailed account of all manifestations of the Veteran's service-connected PTSD, and any other diagnosed psychiatric disorders, found to be present.  The examiner must also determine whether the Veteran is precluded from securing or following a substantially gainful occupation (consistent with his education, training, and occupational experience) as a result of his service-connected PTSD or any other diagnosed psychiatric disorder.  A complete rationale for all opinions expressed should be provided.  

4.  Then, adjudicate the issue of entitlement to a TDIU rating in the first instance, to include consideration of a TDIU rating on an extraschedular basis, and readjudicate the issue of entitlement to an increased disability rating in excess of 30 percent for an acquired psychiatric disorder, to include PTSD, since May 12, 2010.  If any benefit sought remains denied, issue a statement of the case (SOC) or supplemental statement of the case (SSOC), respectively, to the Veteran and his representative and afford him an appropriate opportunity to respond.  The appeal should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


